DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-14 in the reply filed on October 22, 2020 is acknowledged. Claims 1-6 are withdrawn.

Priority
The Applicant has two claims of foreign priority: FR 1563166 and FR 1563102. The examiner notes a certified copy of FR 1563116 has been received, however a copy of FR 1563102 has not been received as required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted June 18, 2018 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, lines 1-2 recite “wherein that the textile strip” and the word “that” should be deleted to be grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7, line 7 recites “the width of the fiber texture” which lacks proper antecedent basis. Claim 7 introduces “a width” of “the textile strip or aerated material,” but not for the “fiber texture.”
	Claims 8-14 depend from claim 7 and contain its limitations and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, and 14, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0169044 to Clarkson et al in view of US 9,988,156 to Tanaka.
In Reference to Claim 7
Clarkson teaches:
	A gas turbine fan casing (26) having varying thickness and made of a composite material with fiber reinforcement comprising a plurality of superposed layers (not numbered, multiple layers of reinforcing layer 202, see Figure 4) of a fiber texture in the form of a strip presenting multilayer weaving (204), said fiber reinforcement being densified by a matrix (resin, see paragraph 32, lines 7-12);

Clarkson fails to teach:
	The textile strip presents a width that is less than a width of the fiber texture and defining a retention zone of the casing.
Tanaka teaches:
	A fan casing (9) comprising a fiber texture (13) and a textile strip (14), wherein the textile strip has a width that is less than a width of the fiber texture (see column 5, line 30 through column 6, line 10 and Figure 2). Figure 2 shows the fiber texture extends further to the left than the textile strip. Thus, the fiber texture has a larger width (in the axial direction) than the textile strip.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan casing of Clarkson by extending the fiber texture in the axial direction such that the textile strip has a width that is less than a width of the fiber texture as taught by Tanaka as both references are directed to fan casings for gas turbine engines, and for the purpose of reducing the complexity of the casing structure by being able to make additional structures, such as flanges, from the same fiber texture as the retention zone (see column 5, lines 42-47 and Figure 2 of Tanaka).
In Reference to Claim 8#
Clarkson as modified by Tanaka teaches:

In Reference to Claim 9#
Clarkson as modified by Tanaka teaches:
	The casing of claim 7, wherein the textile strip is made with fibers of the same type as the fibers of the fiber texture. Both the textile strip and fiber texture of Clarkson are “reinforcing layers” (see paragraph 34), and therefore would be made of the same material, such as glass fibers, carbon fibers, and ceramic fibers (see paragraph 32 of Clarkson). 
In Reference to Claim 12#
Clarkson as modified by Tanaka teaches:
	The casing of claim 7, wherein the fiber reinforcement comprises n layers of fiber texture corresponding to n winding revolutions of said fiber texture, and n-1 layers of textile strip corresponding to n-1 winding revolutions of said textile strip (see Figure 4 of Clarkson). The top section of Figure 4 of Clarkson shows three (n) windings of the fiber texture (202) and two (n-1) windings of the textile strip (204). 
In Reference to Claim 14#
Clarkson as modified by Tanaka teaches:
	A gas turbine aeroengine (10) having a fan casing (26) according to claim 7 (see Figure 1 of Clarkson). 

s 10 and 11, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0169044 to Clarkson as modified by US 9,988,156 to Tanaka as applied to claim 7 above, and further in view of US 10,443,617 to Finnigan.
In Reference to Claim 10
Clarkson as modified by Tanaka teaches:
	The casing of claim 7, comprising the textile strip having the same weaving as the fiber texture. Both the textile strip and fiber texture of Clarkson are “reinforcing layers” (see paragraph 34), and therefore would have the same weaving. 
Clarkson as modified by Tanaka fails to teach:
	The textile strip presents three-dimensional weaving having the same as the three-dimensional weaving of the fiber texture.
Finnigan teaches:
	A gas turbine engine (20) having a fan casing (68) having a first layer (80) and a second layer (84), wherein the first and second layers can have the same type of weave (for example: triaxial braid, see column 4, line 67 through column 5, line 6 and column 5, lines 11-15), and wherein the first layer can be a three-dimensional weaving (see column 4, lines 62-64). Further, the fiber architecture of the second layer can be locally tailored, such as forming the layer with a three-dimensional weaving, to reduce weight and achieve the desired design (such as strength) (see column 6, lines 26-39).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Clarkson as modified by Tanaka by forming the fiber texture and textile strip of the same three-dimensional 
In Reference to Claim 11
Clarkson as modified by Tanaka teaches:
	The casing of claim 7, wherein the textile strip is substantially identical to the fiber texture. Both the textile strip and fiber texture of Clarkson are “reinforcing layers” (see paragraph 34), and therefore would have the same structure.
Clarkson as modified by Tanaka fails to teach:
	The textile strip and fiber texture have a warp-weft ratio. 
Finnigan teaches:
	A gas turbine engine (20) having a fan casing (68) having a first layer (80) and a second layer (84), wherein the first and second layers can have the same type of weave (for example: triaxial braid, see column 4, line 67 through column 5, line 6 and column 5, lines 11-15) which has a warp-weft ratio (see Figures 4-7). Further, the fiber architecture of the second layer can be locally tailored, such as forming the layer with a three-dimensional weaving, to reduce weight and achieve the desired design (such as strength) (see column 6, lines 26-39).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Clarkson as modified by Tanaka by forming the fiber texture and textile strip with a warp-weft ratio as taught by Finnigan as both references are directed to fan containment cases in gas turbine engines, and which would yield predictable results. In this case, the predictable result .

Claims 7, 13, and 14, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0093847 to Hornick in view of US 9,988,156 to Tanaka.
In Reference to Claims 7, 13, and 14
Hornick teaches:
	A gas turbine fan casing (30) having varying thickness and made of a composite material with fiber reinforcement comprising a plurality of superposed layers (14) of a fiber texture in the form of a strip presenting multilayer weaving (see Figure 2), said fiber reinforcement being densified by a matrix (see paragraph 17, lines 1-4);
	wherein an aerated material (honeycomb material, core 12) is interposed between two adjacent layers of the fiber texture and defining a retention zone (casing region around blades, see composite structure 10 in Figure 1) of the casing (see paragraphs 15-17, and 21 and Figures 1 and 2).
	Regarding claim 13, the aerated material is made from a cellular structure (honeycomb material, see paragraph 16).
	Regarding claim 14, the fan casing is used in a gas turbine aeroengine (see paragraph 1 and Figure 1). 
Clarkson fails to teach:
	The aerated material presents a width that is less than a width of the fiber texture and defining a retention zone of the casing.

	A fan casing (9) comprising a fiber texture (13) and a second material (14), wherein the second material has a width that is less than a width of the fiber texture (see column 5, line 30 through column 6, line 10 and Figure 2). Figure 2 shows the fiber texture extends further to the left than the second material. Thus, the fiber texture has a larger width (in the axial direction) than the second material.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan casing of Hornick by extending the fiber texture in the axial direction such that the second material (textile strip) has a width that is less than a width of the fiber texture as taught by Tanaka as both references are directed to fan casings for gas turbine engines, and for the purpose of reducing the complexity of the casing structure by being able to make additional structures, such as flanges, from the same fiber texture as the retention zone (see column 5, lines 42-47 and Figure 2 of Tanaka).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0314556 to Xie teaches a fan casing comprising a plurality of fiber layers, wherein one layer has a shorter width than another layer. US 2016/0031182 to Quinn teaches a fan casing for a gas turbine engine comprising a three-dimensional weaving. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745